Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1020 Filed 02/09/21 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

GINA HENDERSON,

           Plaintiff,
v.                                               Case No. 19-10441

                                                 Honorable Victoria A. Roberts
DELTA AIRLINES, INC.,

     Defendant.
_______________________________/

          ORDER GRANTING IN PART AND DENYING IN PART DELTA’S
              MOTION FOR SUMMARY JUDGMENT [ECF No. 29]


     I.       INTRODUCTION

           This is an employment discrimination case.

           Gina Henderson (“Henderson”), a Black female and former Delta

Airlines Inc. (“Delta”) flight attendant, alleges that Delta (1) discriminated and

retaliated against her based on her gender and race and (2) failed to provide

reasonable conditions to accommodate her disability, post-traumatic stress

disorder (“PTSD”).

           Henderson asserts the following claims:

           Count I      Discrimination and Retaliation Based on Sex/Gender and
                        Race in Violation of Title VII of the Civil Rights Act of 1964;

                                             1
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1021 Filed 02/09/21 Page 2 of 22




         Count II    Violation of the Americans with Disabilities Act (“ADA”);
                     and


         Count III   Violation of the Michigan Persons with Disabilities Act
                     (“PWDCRA”).


         Before the Court is Delta’s motion for summary judgment [ECF No. 29].

Delta seeks dismissal of all of Henderson’s claims.

   II.      BACKGROUND

            A. Pre-Takeoff on Detroit-Minneapolis Flight (DL23)

         On July 25, 2017, Henderson was part of the flight crew for Delta 23

(DL23) from Detroit to Minneapolis. Daniel Galindo Villas Boas (“Boas”), a

white man, also served as a flight attendant. Henderson and Boas had never

worked together before. Flight leader LeJing Van Rhee (“Van Rhee”) and

flight attendant Ricardo Corazzi (“Corazzi”) were also on board.

         Henderson was preparing to move to Belize and at some point, took a

call from her real estate broker. Henderson disputes that she was on the

phone during boarding. She testified that before boarding began, she

entered the bathroom to take the call on her cell phone. But, Corazzi testified

that when he informed Henderson that boarding had begun, Henderson was

still on her phone. Boas says once boarding started Henderson went into the
                                        2
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1022 Filed 02/09/21 Page 3 of 22




bathroom for about 10 minutes to take the call. Displeased with Henderson’s

actions, Boas called Corazzi and told him that he “need[ed] that girl to get off

the phone,” referring to Henderson. Corazzi was unsure whether Henderson

was still on the phone in the bathroom when Boas complained.

      After she learned of Boas’ complaint, Henderson says she approached

him in a friendly manner to introduce herself so that she could explain why

she was on her phone. She says Boas responded angrily, waving his hands

and pointing his finger, calling her a “girl.” Henderson approached the captain

to ask for his assistance and for a Field Service Manager (“FSM”). The

captain did not want to get involved; Henderson agreed to try to work with

Boas through the flight.

         B. During Flight DL23

      During the flight, Henderson says Boas was uncooperative and angry.

After the flight crew finished beverage service Boas spoke to Henderson in

an “aggressive” tone and waived his finger in Henderson’s face. To try to get

Boas to stop harassing her, Henderson says she told Boas that she was a

woman and maybe he should speak to her husband instead of her. Boas

says he took this as a threat. Henderson says Boas suddenly lunged at her

over both her and his cart. He pushed around one of the carts to reach


                                       3
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1023 Filed 02/09/21 Page 4 of 22




Henderson, and she pushed up against the front door of the plane to avoid

him. Van Rhee grabbed Boas’ arms to prevent him from touching

Henderson.

      After this altercation, Henderson went to the rear of the plane for the

remainder of the flight. Henderson called the captain from the plane’s phone

to report the altercation and request an FSM when the flight landed. When

the flight landed no FSM was present. Corazzi and Van Rhee waited with

Henderson for FSM Daniel Streed (“Streed”) to arrive. Boas left. When

Streed arrived, he and Henderson talked. Boas then approached them and

insisted on telling Streed his side of the story. Henderson stepped away and

allowed Boas to give his statement. She eventually gave Streed her account

but testified that he did not take her seriously and that he sided with the

captain and Boas. After talking to Streed, Henderson spoke to another FSM,

Kendra Vinson (“Vinson”). Vinson acknowledged Henderson’s assault

allegation and noted that the captain was dismissive of the situation.

         C. Delta’s Investigation

   FSM Renee Mullen (“Mullen”) led the investigation into the incident on

DL23. Mullen and HR Manager Courtney Ebert (“Ebert”) referred the incident

to the Workplace Violence Committee.


                                      4
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1024 Filed 02/09/21 Page 5 of 22




   After the incident Henderson worked one shift. She says she suffered

from too much emotional trauma to continue working. On August 11, 2017,

Henderson submitted a claim for disability leave for emotional distress. In

connection with Henderson’s disability claim, her treating psychologist

notified Sedgwick, Delta’s disability insurance carrier, that Henderson

exhibited PTSD symptoms. Sedgwick granted Henderson’s request for short

term disability leave due to emotional distress. On August 28, Henderson

saw her treating physician for pain in her right hand. She notified Sedgwick

and per its policy saw a physician at Concentra. The physician diagnosed

Henderson with a right wrist sprain as a result of a “fall onto [her] outstretched

arm while at work.” Henderson’s wrist injury did not disable her from working.

   On September 14, 2017, Henderson submitted a report through Delta’s

EthicsPoint categorizing the incident with Boas as a “Workplace Violation.”

She filed an Equal Employment Opportunity Commission (“EEOC”) charge

of race and gender discrimination on the same date.

      In   October    2017,    the   Workplace     Violence    Committee     (the

“Committee”) convened to discuss the incident. Henderson says the

Committee’s investigation did not focus on the assault; rather it focused on

whether she suffered a wrist injury during the incident instead of whether she

was assaulted. The Committee considered issuing corrective action notices
                                        5
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1025 Filed 02/09/21 Page 6 of 22




(CANs) for Henderson and Boas but ultimately only issued Boas a CAN

because Henderson was still on disability leave.

      In November 2017, Henderson submitted an Accommodation Request

Form. Initially, she requested that she never be placed on flights with Boas.

Later, in an interactive call between Delta and Henderson, she suggested

that Delta write a “code” that would prevent her from being scheduled to work

with Boas. Delta advised Henderson that it could not enter a code in its

system that would guarantee that she and Boas would never fly together.

Delta discussed alternatives with Henderson to manage her schedule.

Henderson was open to Delta’s suggestions but asked that if she ended up

on a flight with Boas, that she not be disciplined for refusing the flight. Delta

concluded that it was not feasible to reprogram Delta’s flight system in a

manner that would guarantee Henderson’s request. Delta denied her

request.

           D. Termination of Henderson’s Employment

      Delta discussed the status of Henderson’s employment in January

2018 following an in-person meeting in Atlanta. After the discussion, HR

manager Ebert prepared a termination recommendation for Henderson.

Ebert based her recommendation on Henderson’s: inconsistent statements


                                       6
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1026 Filed 02/09/21 Page 7 of 22




concerning her injury; engagement in a personal past time; contribution to a

minimum crew violation; and unprofessional actions. Delta terminated

Henderson by letter on March 2, 2018.

   III.      ANALYSIS

            A. The Court Denies in Part and Grants in Part Delta’s Motion
               For Summary Judgment as to Henderson’s Discrimination
               Claim
          The Court is required to review the evidence presented in the light most

favorable to Henderson. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). If after doing that the Court determines there is no

genuine issue of fact, Delta’s motion must be granted. Fed. R. Civ. P.56(a);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A fact is material

for purposes of summary judgment if proof of that fact would have the effect

of establishing or refuting an essential element of the causes of action or a

defense advanced by the parties. Kendall v Hoover Co., 751F.2d 171, 174

(6th Cir. 1974).

               1. Henderson does not establish a prima facie case of
                  discrimination
          Count I alleges that Delta discriminated against Henderson because of

her gender and race. The threshold issue is whether Henderson can

establish a prima facie case of sex/gender and race discrimination under

Title VII. To establish such a prima facie case, Henderson must show that:
                                          7
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1027 Filed 02/09/21 Page 8 of 22




(1) she is a member of a protected group; (2) she was subject to an adverse

employment action; (3) she was qualified for the position; and (4) similarly

situated non-protected employees were treated more favorably. Jackson v.

VHS Detroit Receiving Hosp., Inc., 814 F.3d 769, 776-777 (6th Cir. 2016)

(citing Peltier v. United States, 388 F.3d 984, 987 (6th Cir. 2004)).

      Delta does not dispute the first three elements of Henderson’s case.

The Court focuses on the final element: whether similarly situated

nonprotected employees were treated more favorably. This is where

Henderson’s case fails.

      A similarly situated employee must have: (1) dealt with the same

supervisor; (2) been subject to the same standards; and (3) engaged in the

same conduct without such differentiating or mitigating circumstances that

would distinguish the “similarly situated” employee’s conduct or the

employer’s treatment of them for it. Mitchell v. Toledo Hosp., 964 F.2d 577,

583 (6th Cir. 1992). An employee with whom a plaintiff seeks to compare

herself must be similarly situated in all relevant aspects. Pierce v.

Commonwealth Life Ins. Co., 40 F.3d 796. 802 (6th Cir. 1994).

      Henderson says Boas is similarly situated to her. Delta disagrees.

Delta argues it terminated Henderson for several reasons in addition to her


                                       8
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1028 Filed 02/09/21 Page 9 of 22




involvement in the altercation, including her: alleged phone use in violation

of its safety policy; minimum crew violation when she, Boas, and Corazzi

stepped onto the jet bridge; and alleged misrepresentation in connection with

her workers’ compensation claim. Henderson “flatly denie[s]” using her cell

phone during the boarding process and argues that Delta’s management

focused its investigation on her alleged misrepresentation rather than the

altercation. She says this strengthens her claim of intentional discrimination.

Henderson also says that although Boas was involved in the onboard

altercation, he only received a CAN for his involvement, while Delta

terminated her. Henderson says Boas assaulted her. Delta did not

investigate his actions.

      Henderson says the Court should look at the comparable seriousness

of Boas’ actions to determine whether she meets her burden to establish a

prima facie case and pretext. See Jackson, 814 F.3d at 779. But the Court

need not do this because Boas and Henderson were not similarly situated

employees. While they both engaged in the altercation and may have been

involved in a minimum crew violation, the evidence shows that Henderson

engaged in an additional infraction by using her cell phone during the

boarding process. Although Henderson denies being on her cell phone



                                      9
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1029 Filed 02/09/21 Page 10 of 22




 during boarding, she provided a statement to Delta the day after the incident

 stating:

       The Boarding process began when my phone rang…I [started]
       walking toward the aft lavatory to take the call and asked Ricardo
       to please cover for me in the Aisle while I take the quick call. I
       was in the lavatory on the call less than 10 min. I turned my
       phone off, stored in my purse and turned and briefed my exit row
       passenger that had just gotten settled into his seat.


 Henderson’s statement establishes her cell phone use during the boarding

 process.

       Because Henderson and Boas were not similarly situated in all relevant

 aspects, the Court GRANTS Delta’s motion for summary judgment with

 respect to the sex/gender and race discrimination portions of Count I.

             2. Henderson establishes         a    prima    facie   case    of
                discriminatory retaliation

                   a. Prima facie case

       Count I also alleges that Delta retaliated against Henderson by

 terminating her because she complained of gender and race discrimination.

 To proceed with Count I, Henderson must establish a prima facie case of

 retaliation under Title VII. To prove retaliation, Henderson must show that:

 (1) she engaged in a Title VII protected activity; (2) Delta knew that she

 engaged in the protected activity; (3) Delta subsequently took an adverse
                                      10
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1030 Filed 02/09/21 Page 11 of 22




 employment action against her; and (4) the adverse action was causally

 related to the protected activity. Nguyen v. City of Cleveland, 229 F.3d 559,

 563 (6th Cir. 2000).

       Delta does not dispute that Henderson meets the first prong of her

 retaliation claim. But Delta argues that Henderson failed to establish the

 remaining prongs because the employees involved in the decision to

 terminate Henderson had no knowledge of her EEOC charge when the

 termination decision was made. Delta is wrong.

       As to the second prong — whether Delta knew Henderson engaged in

 a protected activity — Henderson reported race and sex discrimination to

 FSMs Vinson, Streed, and Mullen, Human Resources, and filed an EEOC

 charge alleging race and sex discrimination. This made Delta aware that

 Henderson engaged in protected activity. Henderson alleges that Delta took

 adverse employment action against her by suspending and ultimately

 terminating her employment. This is sufficient for prongs three and four.

       The Court also looks at whether Henderson satisfies her burden on the

 final prong — whether her termination was causally related to engaging in

 protected activity. Henderson produced evidence showing that Delta

 considered issuing her a CAN in October 2017 but by the time she returned


                                      11
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1031 Filed 02/09/21 Page 12 of 22




 from disability leave and Delta was aware of her EEOC charge, it decided to

 fire her.

       Delta says that Henderson cannot present evidence to establish a

 triable issue as to a causal connection between her protected activity and

 the adverse action. Delta is wrong.

        The burden at the prima facie stage is minimal. Nguyen, 229 F.3d at

 566. It only requires Henderson to submit some evidence from which the

 Court can draw reasonable inferences. Id. Henderson produced evidence of

 her complaints to FSMs and HR. Her EEOC charge presents a causal

 connection from which a jury could reasonably conclude that Delta retaliated

 against her because of her complaints of discrimination. Henderson meets

 her burden on the fourth prong.

                   b. Articulated legitimate non-discriminatory reasons

       Because Henderson establishes a prima facie case, the burden of

 production of evidence shifts to Delta to “articulate some legitimate,

 nondiscriminatory reason” for its actions. McDonnell Douglas Corp. v. Green,

 411 U.S. 792, 802 (1973).

       Delta cites four reasons for Henderson’s termination, her: (1) cell

 phone use while passengers were on board; (2) role in a minimum crew

                                       12
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1032 Filed 02/09/21 Page 13 of 22




 violation; (3) active role in the altercation with Boas; and (4) differing stories

 regarding her wrist injuries. Delta says “[t]hese variances were significant

 enough to bring Henderson’s integrity into question.” Delta’s burden is

 merely one of production, not persuasion, and it does not involve a credibility

 assessment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142

 (2000). Delta’s explanations for Henderson’s termination meet this burden,

 so the Court turns to the question of whether Henderson established that

 Delta’s proffered reasons are pretextual.

                   c. Pretext

       To establish pretext Henderson must demonstrate that the proffered

 reason: (1) had no basis in fact; (2) did not actually motivate her termination;

 or (3) was insufficient to motivate her discharge. Martin v. Toledo Cardiology

 Consultants, Inc., 548 F.3d 405, 412 (6th Cir. 2008). In any case, Henderson

 must produce sufficient evidence from which a jury could reasonably reject

 Delta’s explanation and infer that it intentionally discriminated against her.

 Upshaw v. Ford Motor Co., 576 F.3d 576, 585 (6th Cir. 2009); Johnson v.

 Kroger Co., 319 F.3d 858, 866 (6th Cir. 2003).

       First, Henderson argues that Delta’s proffered reasons for terminating

 her were false. She says that Delta’s explanation of its decision to terminate


                                        13
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1033 Filed 02/09/21 Page 14 of 22




 her were based on inaccuracies that are unworthy of credence. Second,

 Henderson says that Delta’s proffered reasons did not actually motivate its

 decision to terminate her. Finally, she contends that the Court should not

 grant summary judgment on her retaliation claim because Boas’ actions

 were more serious than hers under the comparative seriousness analysis in

 Jackson, 814 F.3d at 779.

       Henderson says that Delta’s proffered reasons for terminating her were

 not based in fact. Delta cites four reasons for its decision to terminate

 Henderson, and Henderson presents evidence raising a genuine issue of

 material fact to at least three of Delta’s reasons: (1) her role in the minimum

 crew violation; (2) her role in the altercation with Boas; and (3) the

 explanation of her wrist injury.

                          i. Henderson raises a genuine issue of material
                             fact on the minimum crew violation

       Henderson maintains that she did not step onto the jet bridge and

 commit a minimum crew violation. She provides testimony from FA Van

 Rhee that Van Rhee did not observe either Henderson or Boas step onto the

 jet bridge. Delta does not submit evidence that anyone onboard saw

 Henderson step onto the jet bridge.



                                       14
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1034 Filed 02/09/21 Page 15 of 22




                         ii. Henderson raises a genuine issue of material
                             fact that Boas was the aggressor

       Although Delta did not focus its investigation on the alleged physical

 assault during the altercation, Henderson provides evidence that suggests

 Boas might have been the aggressor. Henderson testified, and FAs Van

 Rhee and Corazzi corroborated; Boas attempted to lunge over carts and “get

 at” Henderson.

                        iii. There is a genuine issue of material fact on
                             whether Henderson provided inconsistent
                             statements about her wrist injury

       Delta contends that the record, including the testimony from Mullen

 and Ebert, shows that Henderson made false or misleading statements

 regarding her wrist injury. Henderson argues that Delta came to its decision

 to terminate her based on inaccuracies. In relevant part, Henderson claims

 that Delta misrepresented her conversations with Sedgwick and Workers’

 Compensation, leading Mullen to note “five different accounts of the event

 [on the Minneapolis flight].”

       Although Mullen’s report points to some variation regarding

 Henderson’s wrist injury, each essentially points to the same finding — that

 Henderson fell back while in the plane’s galley and used her hands to brace

 herself as Boas lunged at her. The two statements written by Henderson
                                      15
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1035 Filed 02/09/21 Page 16 of 22




 directly after the incident were that she “backed up against the door” and “fell

 back, bracing [herself] against door 1L.” It is not clear to the Court that

 Henderson made misleading or inconsistent statements regarding her wrist

 injury.

       Henderson also provides evidence suggesting a material issue of

 genuine fact concerning the statements and investigation surrounding her

 injury. A reasonable jury could decide that Henderson did not make

 misleading statements.

       Although Delta claims that its decision to terminate Henderson was

 based on the particularized facts when it made the decision, Henderson sets

 forth sufficient evidence from which a jury could conclude that Delta did not

 rely on all of the evidence before it. See Majewski v. Automatic Data

 Processing, Inc., 274 F.3d 1106, 116 (6th Cir. 2001).

       The Court DENIES Delta’s motion for summary judgment on the

 retaliatory discharge portion of Count I. Genuine issues of material fact exist.

           B. The Court Denies Delta’s Motion for Summary Judgment
              With Respect to One of Henderson’s Failure to
              Accommodate Claims
       Henderson says that Delta failed to accommodate her disability, PTSD,

 and instead terminated her employment. She makes these failure to


                                       16
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1036 Filed 02/09/21 Page 17 of 22




 accommodate claims under the ADA and PWDCRA. These statutes “share

 the same purpose and use similar definitions and analyses,” and Michigan

 courts “have relied on the ADA in interpreting the PWDCRA.” Chiles v. Mach.

 Shop, Inc., 238 Mich. App. 462, 472 (1999). This Court will do the same.

       The ADA requires employers to “mak[e] reasonable accommodations.”

 42 U.S.C. § 12111(b)(5)(A). To establish a prima facie case of failure to

 accommodate, Henderson must show that: (1) she was disabled; (2) she is

 otherwise   qualified   for   the   position,   with   or   without   reasonable

 accommodation; (3) Delta knew or had reason to know about her disability;

 (4) she requested an accommodation; and (5) Delta failed to provide the

 necessary accommodation. Aldini v. Kroger Co. of Michigan, 628 Fed. Appx.

 347, 350 (6th Cir. 2015) (internal citation omitted). The plaintiff bears the

 initial burden to show “that an ‘accommodation’ seems reasonable on its

 face, i.e., ordinarily or in the run of cases.” U.S. Airways Inc. v. Barnett, 535

 U.S. 391, 401 (2002). The defendant then must show either “special

 (typically case-specific) circumstances that demonstrate undue hardship in

 the particular circumstances.” Id. at 402.

       Delta does not deny that Henderson set forth a prima facie case of

 disability discrimination but argues that she failed to request a reasonable

 accommodation. The reasonableness of a proposed accommodation is a
                                        17
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1037 Filed 02/09/21 Page 18 of 22




 question of fact. Cassidy v. Detroit Edison Co., 138 F.3d 629, 634 (6th Cir.

 1998). In discussion with Delta, Henderson identified two potential

 accommodations for her PTSD, that she not be: (1) placed on flights with

 Boas and (2) disciplined if she refused a flight with Boas. Henderson says

 her request to not be placed on flights with Boas is reasonable, and this is

 demonstrated by Sedgwick’s determination that the request was reasonable

 in light of the circumstances. If either of these accommodations could have

 been accepted as reasonable, summary judgment in Delta’s favor is

 inappropriate.

       Henderson also argued in her response that Delta refused her request

 to transfer to Atlanta; she raises the argument for the first time in response

 to Delta’s motion. “A plaintiff may not expand [her] claims to assert new

 theories for the first time in response to a summary judgment motion.”

 Desparois v. Perrysburg Exempted Village Sch. Dist., 455 Fed. Appx. 659,

 666 (6th Cir. 2012) (internal citation omitted). The Court will not consider that

 argument.

          1. Henderson’s request to avoid being scheduled with Boas is
             unreasonable
       Henderson requested that she not be scheduled to work with Boas. To

 accomplish this accommodation, Henderson suggested that Delta write a


                                        18
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1038 Filed 02/09/21 Page 19 of 22




 “blocking” code to prevent scheduling issues with her and Boas. Delta said

 it was not possible to use its scheduling system to “block” Henderson and

 Boas from working together and said that Henderson would be subject to

 discipline.

       Delta says Henderson’s request was unreasonable for three reasons,

 it: (1) infringed on the seniority system; (2) was unreasonable as a matter of

 law; and (3) was not reasonable due to associated operational disruption and

 ineffectiveness.

          a. Henderson’s requested accommodation that Delta
             implement a “blocking” code was unreasonable because it
             would infringe on Delta’s seniority system

       Delta says Henderson’s requested accommodation was unreasonable

 because it would affect other flight attendants by infringing on Delta’s

 preferential seniority system. If Delta agreed to avoid scheduling flights with

 Henderson and Boas both working as flight attendants, it says that it might

 mean that more senior flight attendants would get bumped, Boas might be

 removed from a flight/rotation that he was entitled to, or a more senior flight

 attendant might be required to work a trip that would have been assigned to

 either Henderson or Boas.




                                       19
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1039 Filed 02/09/21 Page 20 of 22




        The Supreme Court held that ordinarily, an employer’s showing that an

 employee’s requested accommodation would violate the rules of an

 established seniority system is sufficient to show that the accommodation

 request is not reasonable. US Airways, Inc. v. Barnett, 535 U.S. 391, 404

 (2002). But, the plaintiff remains free to show that special circumstances

 warrant a finding that despite the presence of a seniority system, the

 requested “accommodation” is “reasonable” on the particular facts. Id. at

 405.

        Henderson does not dispute Delta’s evidence that her request to

 prevent scheduling her with Boas would violate its seniority system in

 scheduling flights. Nor does she present any special circumstances showing

 why “an exception to [Delta’] seniority policy can constitute a ‘reasonable

 accommodation’ even though in the ordinary case it cannot.” See Gearhart

 v. E.I. du Pont de Nemours and Co., -- Fed. Appx., 2020 WL 6483141 at *7

 (6th Cir. Nov. 4, 2020). Henderson’s proposed accommodation that Delta

 implement a “blocking” code to prevent her and Boas from working together

 was unreasonable. This claim does not survive summary judgment.

        Delta also argues that Henderson’s requested accommodation is

 unreasonable as a matter of law and that it would create operational



                                      20
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1040 Filed 02/09/21 Page 21 of 22




 disruption and ineffectiveness, the Court need not decide those arguments

 because the seniority system argument is dispositive.

          2. Henderson’s request that she not be subject to discipline if
             she refused a scheduled flight with Boas was reasonable

       Henderson asked for a second accommodation – that she not be

 disciplined for refusing a flight with Boas if one were assigned. That request

 was not unreasonable.

       There is a disputed question of fact as to whether Henderson met her

 burden to propose an initial reasonable accommodation – that she not be

 disciplined for refusing fights scheduled with Boas. Henderson testified and

 Delta confirmed that flight attendants can utilize various techniques to control

 their schedules. Henderson says that she agreed to utilize all the available

 scheduling options to avoid flying with Boas but asked that if despite utilizing

 the options, she was scheduled to fly with Boas, that she not be disciplined

 for rejecting the flight. Delta does not dispute that it denied this request.

       Based on evidence, there does not appear to be a reason why Delta

 would have to discipline Henderson for refusing to work with the one

 employee whom she sought to avoid. Henderson presents evidence that

 there are systems in place to ensure that each trip has the required staff,

 even when there are same day changes. There is a genuine factual dispute
                                        21
Case 2:19-cv-10441-VAR-SDD ECF No. 33, PageID.1041 Filed 02/09/21 Page 22 of 22




 concerning whether Delta failed to provide Henderson the requested

 accommodation.

          The Court DENIES Delta’s motion for summary judgment on Counts II

 and III.

    IV.     CONCLUSION

          The Court DENIES IN PART AND GRANTS IN PART Delta’s motion

 for summary judgment. The Court DENIES summary judgment on the

 retaliatory discharge portion of Count I. It also DENIES summary judgment

 on Count II and Count III. The Court GRANTS summary judgment on the

 sex/gender and race discrimination claims in Count I.

          The retaliatory discharge portion of Count I: Discrimination Based on

 Sex/Gender and Race in Violation of Title VII of the Civil Rights Act of 1964,

 Count II: Violation of the ADA, and Count III: Violation of the PWDCRA, will

 proceed to trial.

 IT IS ORDERED.
                                             s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge



 Date: February 9, 2021


                                        22
